Exceptions overruled. In this action of tort to recover for personal injuries there was evidence that on April 17, 1953, the plaintiff, a customer in the defendant’s store in Fall River, slipped on a sticky substance about the size of a silver dollar in the aisle opposite the candy counter. It looked like caramel candy and after the fall appeared “well crushed with some dirt on it.” The evidence was insufficient to indicate that it had been there so long that in the exercise of reasonable care the defendant should have discovered it and removed it. There was no error in entering a verdict for the defendant under leave reserved. Newell v. Wm. Filene’s Sons Co. 296 Mass. 489. Wyman v. McLellan Stores Co. 315 Mass. 117. Uchman v. Polish National Home, Inc. 330 Mass. 563.